MEMORANDUM **
Oregon attorney Warde H. Erwin appeals pro se the district court’s judgment dismissing his action alleging that Oregon’s mandatory professional liability coverage for state bar members in private practice is unconstitutional. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, Love v. United States, 915 F.2d 1242, 1245 (9th Cir.1989), and we affirm.
The district court properly dismissed the action because the principle of res judicata barred Erwin’s attempt to relitigate claims resolved against Erwin in the Oregon courts. See Red Fox v. Red Fox, 564 F.2d 361, 363 (9th Cir.1977); see also *123Troutman v. Erlandson, 287 Or. 187, 598 P.2d 1211, 1219 (1979).
Erwin’s contentions regarding a “manufactured theory” between the district court and defendants, and the existence of a “justiciable controversy” are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rulé 36-3.